Citation Nr: 0018035	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-02 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from December 1946 to 
December 1949.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in North Little Rock, Arkansas.

The hearing loss issue is the subject of a remand herein.


FINDINGS OF FACT

1.  In a rating decision of March 1997, the RO denied 
entitlement to service connection for tinnitus and notified 
the veteran of the decision.  He did not appeal.

2.  In March 1997, the veteran submitted additional 
documents, and in April 1997, the veteran submitted a request 
to reopen his claim.

3.  Evidence submitted is either cumulative or is not 
relevant to the issue of entitlement to service connection 
for tinnitus.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision that denied entitlement to 
service connection for tinnitus is final.  38 U.S.C.A. § 
7105(b)(1), (d)(3) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b), 20.1103 (1999).

2.  New and material evidence has not been presented, and the 
appellant's claim for service connection for tinnitus is not 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 
C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran completed his enlistment in the US Army in 1949.  
The claims folder does not contain either an original or copy 
of his discharge physical.  In fact, the claims folder is 
negative for any type of service medical treatment records 
except for a morning report showing that the veteran was 
absent from his unit due to medical treatment.  The morning 
reports do not detail the type of treatment given.

VA treatment records dated in November 1994 to June 1995 in 
connection with another claim show no treatment for or 
complaints of tinnitus.  

In February and April 1996, the RO received the veteran's 
treatment records dated from 1975 to 1977 from the Shea 
Clinic and John J. Shea, M.D.  Several of the records 
received were copied with identifying information regarding 
the patient masked.  The records reflect treatment for 
otosclerosis.  There is no reference to tinnitus in the 
records.

Several attempts to obtain the veteran's service personnel 
records were made.  The records were unavailable.

In March 1997, the RO denied the veteran's claim and notified 
him of the decision and of his appeal rights.  The veteran 
did not appeal.  However, he did submit copies of private 
treatment records dated from February 1975 to October 1978.  
These records are, for the most part, duplicates of private 
treatment records previously submitted.  The October 1978 
treatment record, which is new, shows that there are no 
complaints of tinnitus.  The veteran also denied tinnitus in 
an October 1976 treatment note.  In April 1997, the veteran 
submitted a statement indicating he wanted to reopen his 
claim.

In July 1997, the RO denied reopening of the veteran's claim 
for tinnitus.  In January 1998, two pages of morning reports 
were received.  They reflect that the veteran was in Madison 
General Hospital from December 31, 1946, until January 13, 
1947.  The cause of the hospitalization was not shown.

In February 1998, the RO denied reopening the veteran's claim 
for tinnitus and notified him of the decision.  In July 1998, 
the veteran submitted a statement.  He made no contentions 
regarding tinnitus.  In his substantive appeal, the veteran 
said that tinnitus is not yet a problem.


II.  Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  38 
U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d) 
and 20.302(a) (1999).

Service connection for tinnitus was denied by the RO in a 
rating decision of March 1997.  A letter from the RO advising 
the veteran of that decision and of appellate rights and 
procedures was issued in March 1997.  The veteran did not 
complete the appeal procedure in this decision; therefore, it 
is final.  38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The veteran submitted additional documentation before the 
expiration of the period in which he could have appealed the 
March 1997 decision.  New and material evidence submitted 
prior to the expiration of an appeal period will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  38 
C.F.R. § 3.156(b).  However, in order to treat the evidence 
as having been filed in connection with the pending claim, it 
must be determined to be new and material.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991) based 
upon all the evidence and presuming its credibility.  Third, 
if the reopened claim is well grounded, VA may evaluate the 
merits of the claim after ensuring that the duty to assist 
under 38 U.S.C. § 5107(b) (West 1991) has been fulfilled.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  

The evidence received subsequent to the March 1997 rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Since the 
March 1997 rating decision, the following evidence has been 
received:  the veteran's contentions, duplicate and 
additional private treatment records dated from 1975 to 1978, 
and two pages of service department morning reports.  

The veteran now maintains that he does not suffer from 
tinnitus or that it is not a problem for him.  This is a new 
assertion, but it is not material.  To be material, it must 
tend to prove the merits of each essential element that was a 
basis for the prior denial.  Therefore, there would have to 
be competent evidence tending to show that the veteran 
currently has tinnitus related to his military service.  
Evidence that the veteran does not have tinnitus is adverse 
evidence, and it cannot serve to reopen his claim.

To the extent that the veteran submitted additional treatment 
records from Dr. Shea, dated in 1975 to 1978, these records 
are, for the most part, cumulative.  To the extent that they 
refer to tinnitus at all, they reflect no complaints of 
tinnitus and thus are adverse evidence that cannot be 
material to reopen a claim of entitlement to service 
connection.

The morning reports are new.  However, they are likewise not 
material, as they are not probative of any service incurrence 
of tinnitus.

In short, none of the contentions or documents submitted 
since March 1997 is so significant that it must be considered 
in order to decide the claim.

None of the evidence submitted since March 1997 is material.  
The veteran admits that he is not suffering from tinnitus at 
this time.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110 and 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza, 7 Vet. App. at 505; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  Accordingly, the Board finds 
that the evidence received subsequent to March 1997 is not 
new and material and does not serve to reopen the veteran's 
claim for service connection for tinnitus.  38 U.S.C.A. §§ 
5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).


ORDER

New and material evidence has not been submitted in support 
of this claim for service connection for tinnitus, and the 
claim has not been reopened.  The benefit sought on appeal is 
denied.


REMAND

The veteran has informed VA that additional medical records 
concerning his hearing loss are in the possession of the VA 
Medical Center.  Although it is the appellant's 
responsibility to present evidence in support of his claim, 
VA treatment records are considered part of the record before 
the Secretary, and, where, as here, the appellant indicates 
that he receives VA treatment for a condition in issue, and 
that a VA physician may have expressed an opinion relevant to 
the appellant's claim, such records are constructively of 
record and should be associated with the claims file.  The RO 
should make arrangements to obtain these records on remand, 
as the duty to assist involves obtaining relevant medical 
reports where indicated by the facts and circumstances of the 
individual case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered); Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, while the Board sincerely regrets the delay, the 
claim is remanded for the following:

The RO should obtain from the local VA 
Medical Center copies of the veteran's VA 
treatment records.  Of particular 
interest are any audiological examination 
reports.  If any records are unavailable 
because they have been retired, the RO 
should request that the medical center 
retrieves said records from retirement.  
If records do not exist, a report to that 
effect should be provided.  The records 
should include all records maintained 
electronically, e.g., by computer, and on 
microfiche or paper.  If no records 
exist, it should be so noted in the 
claims file.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
decision remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process.  No inference should be drawn regarding the 
final disposition of this claim as a result of this remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

